Citation Nr: 0739815	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for sacroiliitis of the 
left sacroiliac (SI) joint with sciatica, to include as 
secondary to the service-connected right ankle sprain 
residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to May 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the RO, which denied the benefit sought on appeal.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2007.  The transcript has 
been obtained and associated with the claims folder.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The currently diagnosed sacroiliitis of the left SI joint 
with sciatica is not shown to be due to any event or incident 
of the veteran's active service or to have been caused or 
aggravated by the service-connected right ankle sprain 
residuals.  




CONCLUSION OF LAW

The veteran's disability manifested by sacroiliitis of the 
left SI joint with sciatica is not due to disease or injury 
that was incurred in or aggravated by active service; nor is 
any proximately due to or the result of the service-connected 
right ankle sprain residuals.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in November 2004 and June 2005 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertained to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, post-service VA treatment records, 
VA examination reports, and the transcript from the September 
2007 Board hearing.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions and testimony at 
the September 2007 hearing; the service medical records; the 
post-service VA treatment records; and the reports of VA 
examination.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis hereinbelow will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran asserts that her sacroiliitis of the left SI 
joint with sciatica is due to the service-connected right 
ankle sprain residuals.  Based on its review of the record, 
the Board finds that secondary service connection is not 
warranted in this case.  

At the outset, the veteran does not contend that her lumbar 
spine disorder was the direct result of active service.  The 
service medical records in this regard are wholly devoid of a 
diagnosis of a lumbar spine disorder, to include sacroiliitis 
of the left SI joint with sciatica.  

The Board notes that complaints of back pain in September 
1985 were related to the veteran's pregnancy.  In July 1987, 
she did complain of a back injury.  There was tenderness of 
the mid-thoracic spine.  She was diagnosed with muscular 
strain.  The X-ray studies were negative.  

A February 1987 report of medical examination was negative 
for complaints of or a diagnosis of a lumbar spine disorder, 
to include sacroiliitis of the left SI joint with sciatica.  

In January 1988, the veteran complained of having low back 
and left hip pain.  She was diagnosed with a urinary tract 
infection.  There were no further complaints in service.  

The mere fact that the veteran complained of back pain in 
service is not enough to establish service connection; there 
must be evidence of a resulting chronic disability.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  

Further, there has been no showing of continuity of 
symptomatology of back pain after service to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Post-service, the VA outpatient treatment records dated in 
December 1996 show the veteran reported having low back pain 
after tripping.  The X-ray studies were negative.  She was 
diagnosed with a contusion.  

An entry dated in 2004 shows she underwent acupuncture 
treatment for chronic left SI joint pain possibly related to 
chronic poor posture due to right foot pain, worsened by 
pregnancy.  The lumbar spine x-ray studies and a magnetic 
resonance imaging (MRI) dated in 2004 were reported to be 
within normal limits.  

The VA outpatient treatment records dated in September 2004 
indicate that the veteran reported the onset of back pain in 
late 2001 while pregnant.  She was first diagnosed with 
sacroiliitis of the left SI joint with sciatica upon VA 
examination in 2005, some 17 years after discharge from 
active duty service.  

The Board finds no competent evidence to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated hereinabove.  There was at least a 17- year 
evidentiary gap in this case between the veteran's discharge 
from service and the initial diagnosis of sacroiliitis of the 
left SI joint with sciatica.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that a lumbar spine disorder had its onset during 
the veteran's active military service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The veteran claims that service connection for sacroiliitis 
of the left SI joint with sciatica on a secondary basis.  
Service connection for right ankle sprain residuals was 
awarded in an August 2002 rating decision.  The RO assigned a 
noncompensable evaluation effective in October 2001.  

A review of the record shows that the veteran has been 
treated for a right sinus tarsectomy and chronic left SI 
joint pain and sacroiliitis with sciatica.  

Upon VA examination in October 2005, the examiner opined it 
was less likely than not that left hip and leg pain was 
related to the old injury of the right ankle, especially in 
view of lack of objective data indicating lumbar spine or hip 
disease.  

Therefore, absent any supporting nexus evidence, the claim of 
service connection on a secondary basis must be denied.  
38 C.F.R. § 3.310.  

While the veteran asserts that sacroiliitis of the left SI 
joint with sciatica is proximately due to or the result of 
the service-connected right ankle sprain residuals, her own 
statements as to the etiology of a disease cannot constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  

As the preponderance of the evidence is against the claim, 
service connection for 
sacroiliitis of the left SI joint with sciatica must be 
denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for sacroiliitis of the left SI joint with 
sciatica, to include as secondary to the service-connected 
right ankle sprain residuals, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


